Name: Commission Regulation (EC) No 1605/2003 of 12 September 2003 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R1605Commission Regulation (EC) No 1605/2003 of 12 September 2003 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector Official Journal L 229 , 13/09/2003 P. 0015 - 0017Commission Regulation (EC) No 1605/2003of 12 September 2003amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular the second subparagraph of Article 63(3) and Article 64(5) thereof,Whereas:(1) Pursuant to Article 63(1) of Regulation (EC) No 1493/1999, to the extent necessary to enable the products listed in Article 1(2)(a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 300 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund.(2) Under Article 64(3) of Regulation (EC) No 1493/1999, the prices and destinations for refunds are to be fixed periodically taking account of the existing situation and likely trends with regard to the prices and availability of the products concerned on the Community market and the world market prices for those products.(3) In view of the accession of Latvia and Malta on 1 May 2004, refunds to those destinations in the wine sector should be abolished from the beginning of the 2003/04 wine year.(4) Commission Regulation (EC) No 2805/95(3), as last amended by Regulation (EC) No 1175/2003(4), should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2805/95 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on 13 September 2003.It shall apply from 16 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 291, 6.12.1995, p. 10.(4) OJ L 164, 2.7.2003, p. 8.ANNEXto the Commission Regulation of 12 September 2003 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:W01: Libya, Nigeria, Cameroon, Gabon, Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, Hong Kong SAR, South Korea, Japan, Taiwan, Equatorial Guinea.W02: All countries of the African continent with the exception of: Algeria, Morocco, Tunisia, South Africa.W03: All destinations, with the exception of: Africa, America, Australia, Bosnia-Herzegovina, Croatia, Cyprus, Israel, Federal Republic of Yugoslavia (Serbia and Montenegro), Slovenia, Switzerland, the Former Yugoslav Republic of Macedonia, Turkey, Hungary, Bulgaria, Romania, Estonia, Lithuania, Poland, Czech Republic, Slovak Republic, Latvia and Malta.